Citation Nr: 1447022	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-20 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bullet lodged in the buttocks.

2.  Entitlement to service connection for leg pain due to a bullet lodged in the buttocks.

3.  Entitlement to service connection for a gunshot wound of the right thigh.

4.  Entitlement to service connection for a gunshot wound of the right leg.

5.  Entitlement to service connection for a gunshot wound of the right hip.

6.  Entitlement to service connection for scarring of the right hip and right thigh.

7.  Entitlement to service connection for residuals of a low back injury.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.
REPRESENTATION

Veteran represented by:  North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1952 to May 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran requested to appear at a videoconference hearing before a Veterans Law Judge; in August 2014, he was notified of a scheduled hearing in September 2014, but did not appear (or give cause).  His hearing request is considered withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent evidence of a bullet lodged in the Veteran's buttocks. 

2.  There is no competent evidence of leg pain due to a bullet lodged in the buttocks; current right leg pain, first manifested years after service, is unrelated to any injury, disease, or event in service.  

3.  The Veteran is not shown to have sustained a right thigh gunshot wound in service; a bullet fragment in the right thigh, first noted years after service, is not shown to be related to an injury in service.

4.  There is no competent evidence the Veteran has a right leg (other than thigh) gunshot wound.

5.  There is no competent evidence the Veteran has a right hip gunshot wound.

6.  Right hip and right thigh scarring is not shown.

7.  A low back injury in service is not shown; a low back disability, first diagnosed years after service, is not shown to be related to an injury, disease, or event in service.


8.  There is no competent evidence the Veteran has a hearing loss disability in either ear.

9.  There is no competent evidence the Veteran has tinnitus. 


CONCLUSIONS OF LAW

1.  Service connection for a bullet lodged in the buttocks is not warranted.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Service connection for leg pain due to a bullet lodged in the buttocks is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Service connection for a right thigh gunshot wound is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  Service connection for a right leg gunshot wound is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  Service connection for a right hip gunshot wound is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  Service connection for right hip and right thigh scarring is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

7.  Service connection for residuals of a low back injury is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

8.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  

9.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice, as required must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters dated in September 2010 and December 2010.  The Veteran was notified of the evidence needed to substantiate the claims; that VA would obtain service records, VA records and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf, and how effective dates of awards and disability ratings are assigned. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded the opportunity to testify at a videoconference hearing in regard to his claims, but he did not appear for the hearing that was scheduled for September 2014.  The RO has obtained the Veteran's service personnel and service treatment records (STRs) and VA outpatient records.  The Veteran's STRs were stored in an area of the National Personnel Records Center (NPRC) where there was a fire in 1973.  In October 2010, the NPRC notified the RO that it was sending copies of the STRs because the original records were "moldy or brittle and cannot be mailed."  There is no evidence to show that any of the Veteran's records were destroyed in the fire; the copies that were received contained the Veteran's enlistment and separation examinations, as well as dental records and outpatient notes.  

Further, the Veteran submitted various private treatment records, such as those from Mecklenberg Radiology Associates and Steele Creek Family Practice.  He has not identified any additionally available evidence for consideration in his appeal.

Regarding all claims except those pertaining to hearing loss and tinnitus, VA has not provided the Veteran an examination.  38 U.S.C.A. § 5103A(d).  However, further development is not required because there is no record of the claimed disabilities or complaints or injury relative thereto during service, for a period of many years after service, or at all.  The Board acknowledges that there are X-rays in 2008 and 2012 showing a bullet fragment in the Veteran's upper medial right thigh soft tissues, and that he claims he was shot in the leg and buttocks in an argument with a Chinese soldier while stationed in Korea in 1951 or 1952.  However, the Board observes that the Veteran's STRs, including separation examinations in 1955 and 1958, do not show a gunshot wound injury or the like and do not show any gunshot wound scars; nor did he report such a wound when given the opportunity in medical history questionnaires during service in 1955 or 1958, or when he applied for VA nonservice-connected disability pension benefits in March 1995 (when he listed various other disabilities).  Moreover, in recent years he has been found to have worsening dementia (VA records show it was severe by June 2013), and his wife has complained about his memory loss (in a November 2012 statement).  

In light of the foregoing, the evidence does not plausibly establish that the Veteran sustained a gunshot wound injury in service or that the current bullet fragment in the right thigh may be associated with an injury in service.  In short, the Board finds the evidence does not indicate that the claimed disabilities or symptoms may be associated with an event, injury, or disease in service.  Therefore, a medical examination or medical opinion is not required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the hearing loss and tinnitus claims, the VA has attempted to provide the Veteran with an examination to assist him to substantiate his claims.  38 U.S.C.A. § 5103A(d).  He was scheduled for VA examinations April 2011, October 2011, and March 2012, but he failed to appear.  The record shows that in telephone calls in June 2011 and October 2011, the Veteran indicated that he had not been notified of the examinations and desired to be rescheduled, which he was (twice).  In a June 2012 statement of the case, the RO informed the Veteran that he had not furnished any good cause for his failure to appear for the three examinations but that if he felt his conditions were related to service he should indicate his willingness to report for an examination.  He did not thereafter respond.  The duty to assist a claimant is not a one-way street, and in this case the Veteran has failed to cooperate to the full extent in the development of his hearing loss and tinnitus claims.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran served 90 days or more of continuous, active service and a chronic disease, such as sensorineural hearing loss (SNHL) (as an organic disease of the nervous system), becomes manifest to a degree of 10 percent within one year from the date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Notwithstanding the above, service connection may be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

The Veteran asserted in his claims for disability benefits received in April 2010 and August 2010 that a bullet lodged in his buttocks and that he had leg pain secondary to that bullet wound, and that he also incurred gunshot wounds of the right thigh, right leg, and right hip; that he had scarring of the right hip and right thigh; and that he had severe bilateral hearing loss, tinnitus, and a lower back injury.  In a statement dated in July 2011, he asserted that several men in his unit went to investigate why their phone line was cut in 1951, and they happened upon four Chinese soldiers with whom they got into an argument and firefight, and that he was shot in the leg and buttocks.  In a January 2012 statement, he indicated that he had "proof" that he was shot while in Korea in the 1950s as he had metal in his hips and legs.  In a March 2012 statement, he asserted that his bullet wounds were the result of being shot with a Chinese weapon in 1952 during the Korean War; he also noted that he had problems with his left ear while in Korea.  In a July 2012 letter, he claimed that he had been shot in the war and had pain in his legs and back.  

The Veteran served on active duty from April 1952 to May 1958, to include a tour of duty in Korea.  His military occupational specialty was intermediate speed radio operator.  His personnel records do not reflect that he received any combat decorations.  His STRs, including separation physical examination reports and reports of medical history dated in March 1955 and May 1958, are silent for any complaints, findings, treatment, or diagnosis related to a gunshot wound.  He was evaluated as normal on the examinations, to include his skin (except for an appendectomy scar).  His hearing tests showed that his spoken and whispered voice hearing acuity was 15/15.  In the medical history reports, he asserted that his health was "good"; he did not report any gunshot wounds or hearing problems on the health questionnaires.  

In view of the foregoing, on the basis of the service treatment records alone, none of the claimed disabilities was affirmatively shown to have been present in service.  Thus, service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  As the preponderance of the evidence is against the claims on this theory of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

After service, medical records on file consist of private and VA reports showing diagnosis and treatment for a variety of ailments, including low back pain with osteoarthritis, which was diagnosed on a July 2010 private record; a bullet fragment in the upper medial soft tissues of the right thigh, which was confirmed by private X-rays in June 2008 and VA X-rays in March 2012; and right leg pain that began in the right hip and traveled down the leg, as noted in an April 2010 private treatment report.  Private records from the Veteran's family physician also show degenerative disc changes at L1-2, L4-5, and L5-S1 with decreased L4-5 space, as confirmed by X-rays in February 2009.  

In March 1995, the Veteran filed a claim for VA nonservice-connected disability pension benefits, asserting that he had a heart condition, hypertension, arthritis, and a back condition.  Medical records from Carolina Health Care Group in 1994 and 1995 showed treatment for many conditions, but there was no mention of any gunshot wounds or hearing problems.  (Pension benefits were granted in June 1995 on the basis of heart disease and gastro-esophagitis.)  

Thus, the evidence after service does not show that there is a diagnosis for any of the claimed disabilities prior to 2008, or that there is any evidence of a bullet lodged in the buttocks, leg pain from a bullet lodged in the buttocks (notwithstanding right leg pain radiating from the right hip), a gunshot wound of the right leg (notwithstanding the right thigh bullet fragment), a gunshot wound of the right hip, scarring of the right hip and right thigh, bilateral hearing loss, or tinnitus.  Further, none of the private and VA records reflects that the Veteran's right thigh bullet fragment, his treated right leg pain, or his treated low back disability had onset in service or was otherwise related to his period of service from April 1952 to May 1958.  On a March 2011 private record from Steele Creek Family Practice, it was noted in the Veteran's medical history (his HPI, or history of present illness) that he had a history of a bullet from the war in his right hip; such a notation was evidently from the Veteran's own reported history, given that there is no objective evidence of a retained bullet in the right hip to support such a statement.  It is also observed that as VA records in 2012 and 2013 discuss the Veteran's worsening dementia and memory loss problems, the Veteran cannot be perceived as a reliable historian in terms of reporting an injury or disability from service nearly 60 years earlier.  

In consideration of the above postservice evidence, there is no continuity of symptomatology after service to support the Veteran's claims under 38 C.F.R. § 3.303(b).  While the Veteran may be competent to describe symptoms such as leg and back pain, hearing difficulty, or ringing in the ears, even though such symptoms were not recorded during service, the STRs lack documentation of manifestations sufficient to identify the claimed disabilities or to establish chronicity in service and continuity since.  Notably, the Veteran does not specifically allege to have experienced the claimed conditions or symptoms thereof during service or for many years thereafter, except to assert that he was shot during service and that he had retained bullet fragments in his lower torso and right leg (he does not claim to have suffered symptoms related to gunshot wounds ever since service).  As noted previously, in an application for VA disability pension benefits in 1995, of the several disabilities he claimed to have at that time, only a back condition was among the disabilities for which he currently asserts entitlement to service connection.  Further, there is no indication that the back disability claimed in 1995 or symptoms thereof had persisted since service discharge in 1958.  The onset of symptoms related to the right thigh, right leg, and low back was documented many years after his discharge, and there have not been any symptoms documented in relation to the remaining claimed disabilities.  Accordingly, the preponderance of the evidence is against the claim of service connection for the claimed disabilities based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  For the foregoing reasons, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for the claims based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

It is further noted that as the record now stands, there is no satisfactory proof that the Veteran has a current diagnosis of a bullet lodged in the buttocks, leg pain due to a bullet lodged in the buttocks (notwithstanding right leg pain radiating from the right hip), a gunshot wound of the right leg (notwithstanding the right thigh bullet fragment), a gunshot wound of the right hip, scarring of the right hip and right thigh, bilateral hearing loss, or tinnitus.  Thus, there is no current disability from such claimed disabilities.  In the absence of proof of present disability, there is no valid claim of service connection for a bullet lodged in the buttocks, leg pain due to a bullet lodged in the buttocks, a gunshot wound of the right leg, a gunshot wound of the right hip, scarring of the right hip and right thigh, bilateral hearing loss, or tinnitus.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As to the bilateral hearing loss claim, the Board also notes that STRs do not show a hearing loss disability in either ear.  Moreover, the record contains no postservice audiograms.  In short, there is no satisfactory proof that the Veteran has a current bilateral hearing loss disability (as defined in 38 C.F.R. § 3.385, that is, an auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 decibels or greater; or auditory thresholds for at least three of the tested frequencies of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent).  In the absence of proof of present hearing loss disability under 38 C.F.R. § 3.385, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Regarding any statements to the effect that the Veteran has a current bilateral hearing loss that is attributable to his period of service, although he is competent to describe such symptoms as hearing difficulty, the question of whether there is hearing loss disability for VA compensation purposes is governed by regulation.  Pursuant to 38 C.F.R. § 4.85, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include certain specialized testing.  The Veteran was offered the opportunity to appear for a VA examination to determine whether he has any hearing loss that meets the regulatory threshold for hearing loss disability for VA purposes, but he did not appear for the examination.  Therefore, there is no evidence from service or after service to show he has the requisite hearing loss to substantiate his claim.  

The Board next turns to the question of whether service connection for the claimed disabilities may be granted on the basis that they were first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  Having considered the evidence of record, the Board finds that the record does not show that those of the Veteran's claimed conditions, for which there is evidence of a current disability, are related to his period of active service.  There is no evidence to show that the onset of the bullet fragment wound of the right thigh or the low back disability, or any symptoms thereof such as right leg pain, was during the Veteran's active duty, or for many years thereafter.  The initial documentation of symptoms or complaints relative to the right thigh, low back, or right leg was no earlier than 1995 (regarding low back complaints on a VA application for benefits) and no earlier than 2008 for objective medical evidence of such conditions.  Moreover, there is no medical opinion of record to suggest that these claimed disabilities had onset during service or was otherwise related to the Veteran's period of service.  Hence, service connection for a gunshot wound of the right thigh, a low back injury, and right leg pain due to a bullet fragment, on the theory of direct service connection is not established under 38 C.F.R. § 3.303(d).

To the extent the Veteran asserts that there is an association between his claimed disabilities and service, his opinion as a layperson is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience.  See 38 C.F.R. § 3.159(a) (defining competent lay and medical evidence).  Although he is competent to describe such symptoms as pain, hearing difficulty, and ringing in the ears, for example, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), the determination as to diagnosis and causation is a medical question that requires medical knowledge/training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer a competent opinion on this question.  He does not cite to supporting medical opinions or medical literature.  Therefore, any statements concerning the diagnosis and etiology of his claimed disabilities are not competent evidence, and must be excluded.  That is, they cannot to be considered competent evidence favorable to his claims.  As the Board does not find the Veteran competent to express an opinion on the diagnosis and origin, or cause, of his claimed disabilities, the Board need not reach the question of whether his statements are credible.  

As the preponderance of the evidence is against the claims based on a disability first diagnosed after service under 38 C.F.R. § 3.303(d), the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

For the above reasons, service connection for a bullet lodged in the buttocks, leg pain due to a bullet lodged in the buttocks, a gunshot wound of the right thigh, a gunshot wound of the right leg, a gunshot wound of the right hip, scarring of the right hip and right thigh, residuals of a low back injury, bilateral hearing loss, and tinnitus, is not warranted under any applicable theory of entitlement.





      ORDER

The appeal seeking service connection for a bullet lodged in the buttocks is denied. 

The appeal seeking service connection for leg pain due to a bullet lodged in the buttocks is denied.

The appeal seeking service connection for a gunshot wound of the right thigh is denied.

The appeal seeking service connection for a gunshot wound of the right leg is denied.

The appeal seeking service connection for a gunshot wound of the right hip is denied

The appeal seeking service connection for scarring of the right hip and right thigh is denied.

The appeal seeking service connection for residuals of a low back injury is denied.

The appeal seeking service connection for bilateral hearing loss is denied.

The appeal seeking service connection for tinnitus is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


